El Juez Asociado Señob Wolf,
emitió la opinión del tribunal.
El demandante en este caso Rizo que el mársbal embar-gara ciertos créditos pertenecientes al demandado que esta-ban en poder del municipio de Adjuntas. En una moción dirigida a la Corte de Distrito de Ponce, el demandado alegó que estaba construyendo una casa-escuela de doce sa-lones y que el mársbal babía embargado dinero perteneciente a él que estaba en poder de dicho municipio, y que necesi-taba el dinero para satisfacer el pago de los materiales y mano de obra utilizados en la construcción de dicha escuela. La corle declaró sin lugar la moción del demandado, y éste apeló.
El demandante y apelado ha presentado una moción so-licitando la desestimación del recurso porque, si bien algu-nos de los documentos elevados a este tribunal han sido certificados, incluso la demanda enmendada en el pleito, el demandado ha dejado de certificar la moción solicitando embargo para asegurar la efectividad de la sentencia y el diligenciamiento del embargo practicado por el mársbal de-mostrativo de lo que dicho funcionario hizo.
En el párrafo tercero de la moción del demandado se *342alegaba que en el diligenciamiento, el mársbal hizo constar que embargó $2,300 del crédito que el demandado J. Moisés Colón tenía contra el municipio de Adjuntas y a su favor, para la construcción de una escuela en dicho pueblo. De los autos y las minutas de la corte que han sido elevados a este tribunal aparece que la moción fué sometida a la corte y que se sometió el caso por virtud de dicha moción y de una estipulación al efecto de que el demandante y apelado más tarde presentaría su alegato. Bajo las circunstancias, se desprende suficientemente que el márshal en realidad em-bargó cierta propiedad que estaba en poder del municipio de Adjuntas, y si tuviéramos serias dudas en cuanto a esto, permitiríamos que el apelante certificara el diligenciamiento.
La corte inferior, al resolver la moción del demandado, dijo que por virtud del artículo 246 et seq. del Código de Enjuiciamiento Civil el demandante tenía derecho a embar-gar cualquier propiedad a menos que estuviera exenta por la ley; que el demandado no alegó que el dinero embargado era necesario para la construcción de la casa-escuela, ni que por virtud del embargo hubiera tenido que suspender la construcción de dicha escuela, y que a la corte sólo le cons-taba que al demandado se le había embargado determinada cantidad de dinero que estaba en poder del municipio de Adjuntas. Entonces la corte dijo que los casos citados por el demandado no eran aplicables. Trató de hacerse distin-ción del caso de Lamboglia v. La Junta Escolar de Guayama, 15 D.P.R. 318, por el fundamento, a nuestro entender, de que una casa-escuela ya construida o en proceso de cons-trucción no debía ni podía ser embargada porque tal embargo iría contra el orden público (public policy), pero que había cortes que permitían embargos (garnishments) contra distritos escolares, de acuerdo con los estatutos que exi-gían semejante interpretación; que en dicho caso se trataba de una casa-escuela que estaba funcionando y el embargo trataba de afectar alquileres que la junta escolar necesi-*343taba, no sólo para la conservación de la casa, sino para todas las necesidades de la Junta Escolar; que el caso de Fernández v. Oben, 26 D.P.R. 150, no hizo más que ratificar la doctrina sentada en el caso de Lamboglia v. Junta Escolar, supra.
La corte manifestó que en el presente caso se trataba de una casa-escuela en construcción, que no estaba abierta a la instrucción, y que el demandado adeudaba determinada cantidad dé dinero y su acreedor deseaba asegurar la sen-tencia ; y la corte preguntó si un contratista de edificios pú-blicos podía coger materiales para la construcción de un edificio o casa-escuela sin pagarlos o satisfacerlos en forma alguna, porque el dinero que había de recibir estaba exento de ejecución.
En el caso de Lamboglia, supra, el juez que suscribe disintió, según recuerda, probablemente por creer que la junta escolar en cierta forma estaba impedida de tomar la pro-piedad del demandante en dicho caso sin pagar el alquiler, pero en general nunca tuvo dudas del principio de que ge-neralmente no pueden embargarse fondos que estén en po-der de las juntas escolares y los municipios. Véase, por la relación que puede tener, la sentencia de la Corte de Dis-trito de San Juan a que hacemos referencia en nuestra opi-nión en el caso de Tórres v. Corte Municipal de San Juan, 35 D.P.R. 378. Creemos que el caso de Lamboglia esta-blece claramente que los fondos destinados a obras públicas en poder de los municipios, no pueden ser embargados salvo ciertas excepciones que no están envueltas en el presente caso.
No importa que los estatutos de Puerto Rico no eximan específicamente los fondos de un contratista que estén en poder de una corporación pública. Esta exención se deriva de la naturaleza de un cuerpo político y la importancia de terminar las obras públicas.

Debe revocarse la resolución de la corte y anularse la orden de embargo.